Citation Nr: 1002779	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  99-19 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to a compensable, staged initial disability 
rating for PTSD, for the period from August 9, 1999 through 
February 24, 2005.

2.  Entitlement to an effective date prior to February 25, 
2005 for the grant of entitlement to a total rating based on 
individual unemployability due to service-connected 
disabilities (TDIU), to include whether there was clear and 
unmistakable error (CUE) in an August 1997 rating decision 
which denied entitlement to a TDIU.


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from June 1968 to June 1971.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from January 2005 and May 2005 rating 
decisions of the Muskogee, Oklahoma, Department of Veterans 
Affairs (VA) Regional Office (RO).  

The Veteran delivered sworn testimony at Board hearings 
(pertinent to the PTSD issue) in September 2005 and January 
2008.  Although sworn testimony was received at the September 
2005 Board hearing relative to the PTSD issue, and reference 
was made to a raised TDIU claim, neither issue had been 
developed for appellate jurisdiction at that time.  As such, 
the provisions of 38 C.F.R. § 20.707 (2009) do not require 
the signature of the Acting Veterans Law Judge who presided 
over the September 2005 Board hearing, in addition to the 
undersigned Veterans Law Judge who conducted the January 2008 
Board hearing.

In the January 2005 rating decision, the RO granted the 
Veteran service connection for PTSD, and assigned a 50 
percent disability evaluation, effective February 18, 1998, 
as well as a noncompensable disability evaluation, effective 
August 9, 1999.  In a May 2005 Decision Review Officer 
decision, the Veteran was granted an increased, 50 percent 
disability evaluation for his PTSD, effective February 25, 
2005, as well as entitlement to a TDIU, effective February 
25, 2005.

A July 1, 2008 Board decision denied, in pertinent part, 
entitlement to a compensable, staged initial disability 
rating for PTSD, for the period from August 9, 1999 through 
February 24, 2005.  The Veteran thereafter appealed that 
decision to the Court which, upon a September 2009 Joint 
Motion For Partial Remand, promulgated an Order on September 
25, 2009 that vacated that part of the Board's July 2008 
decision that denied the claim of entitlement to a 
compensable, staged initial disability rating for PTSD, for 
the period from August 9, 1999 through February 24, 2005.

As noted, a May 2005 RO decision granted entitlement to a 
TDIU, effective February 25, 2005.

A September 2008 rating decision denied the Veteran's claim 
of entitlement to service connection for anxiety and 
dysthymic disorder.  The Veteran has not expressed 
disagreement with the September 2008 RO decision.

The appeal is REMANDED to the RO.  VA will notify you if 
further action is required on your part.


REMAND

In a statement received in December 2009 the Veteran's 
attorney requested that a Board hearing be scheduled at the 
RO to more adequately address the issue of entitlement to a 
compensable, staged initial disability rating for PTSD, and a 
similar request for a Board hearing was received in September 
2008 as to the issue of entitlement to an effective date 
prior to February 25, 2005 for the grant of entitlement to a 
TDIU.

Accordingly, the case is REMANDED for the following action:

Unless otherwise indicated, schedule the 
Veteran for a Travel Board, or video 
conference Board hearing, at the RO, 
consistent with the docket number of his 
case, with appropriate notification to 
the Veteran and his representative.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).





